EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Blaufuss on 19 April, 2021.

The application has been amended as follows: 

1. (Currently amended) A vehicle for the autonomous transport of an object to a destination, having 
a loading bed for receiving the object, 
a side wall extending longitudinally and transversely around and above the loading bed and bounding a usable area of the loading bed, wherein the side wall adjoins the loading bed without a gap, wherein the side wall is arranged orthogonally to the loading bed, and 
a controller, wherein 
the loading bed is designed to change in size to alter a surface area of the usable area in both of a longitudinal direction and a transverse direction, wherein altering the surface area of the loading bed alters a length of the periphery of the loading bed, wherein the surface area of the loading bed is increasable and reducible in both the longitudinal direction and the transverse direction, wherein a marking is provided on the loading bed in order to visually display the alteration, and/or having a loading-bed sensor designed to detect the alteration, and wherein 
the controller is designed to navigate the vehicle to the destination along a route that takes the alteration in the usable area into consideration.

2. (Original) The vehicle according to claim 1, wherein the usable area and/or a surface area of the loading bed is alterable in the longitudinal direction and/or in the transverse direction of the loading bed, and/or the loading bed is designed to alter the size of the usable area.  

3. (Original) The vehicle according to claim 1, wherein the loading bed is configured in a telescopically extendable and/or foldable manner for the purpose of alteration, in particular of altering the size.  

4. (Original) The vehicle according to claim 1, wherein the loading bed and the side wall are arranged at a fixed angle to one another.  

5. (Previously presented) The vehicle according to claim 1, wherein the side wall peripherally bounds the loading bed and/or the usable area, and wherein the side wall is arranged in a foldable manner on the loading bed.  

6. (Original) The vehicle according to claim 1, wherein the side wall is variable in length.

7. (Original) The vehicle according to claim 6, wherein, for changing its length, the side wall is configured in a telescopically extendable manner, configured in a foldable manner and/or made of a flexible material.  

8. (Original) The vehicle according to claim 6, having at least two side walls which are arranged alongside one another on adjacent peripheral edges of the loading bed, and a side-wall extension that is made of a flexible material and is arranged between the two side walls.  

9. (Cancelled)

10. (Cancelled)

11. (Original) The vehicle according to claim 9, wherein the side-wall sensor comprises a stepper motor, a lidar sensor and/or a light barrier, and/or the side-wall sensor is designed to detect the change in length and/or the alteration on the basis of a change in an electrical resistance of the side wall and/or of the loading bed.  

12. (Original) The vehicle according to claim 1, wherein the loading bed has a fixed-size base surface made of a first material and a variable-size extension surface in particular made of a second material that is more flexible compared therewith.  



14. (Original) The vehicle according to claim 1, wherein the controller is designed to control the alteration and/or to alter the usable area depending on the object to be transported, in particular on the basis of a received object list.  

15. (Original) The vehicle according to claim 1, having a drive for the vehicle and a battery for the controller and the drive.  

16. (Original) The vehicle according to claim 10, wherein the loading-bed sensor comprises a stepper motor, a lidar sensor and/or a light barrier, and/or the loading-bed sensor is designed to detect the change in length and/or the alteration on the basis of a change in an electrical resistance of the side wall and/or of the loading bed.  

17. (Original) The vehicle according to claim 9, wherein a marking is provided on the loading bed in order to visually display the alteration, and/or having a loading-bed sensor designed to detect the alteration.  

18. (Previously presented) The vehicle according to claim 17, wherein the side-wall sensor and/or the loading-bed sensor comprises a stepper motor, a lidar sensor and/or a light barrier, and/or the side-wall sensor and/or the loading-bed sensor is designed to detect the change 

19. (Previously presented) The vehicle according to claim 11, wherein the vehicle further comprises a sensor that senses environmental information in the environment of the vehicle and wherein the controller is adapted to navigate the vehicle based on both the sensed environmental information and the length of the side wall and/or the loading bed.  

20. (Cancelled)

21. (New) A vehicle for the autonomous transport of an object to a destination, having 
a loading bed for receiving the object, 
a side wall extending longitudinally and transversely around and above the loading bed and bounding a usable area of the loading bed, wherein the side wall adjoins the loading bed without a gap, wherein the side wall is arranged orthogonally to the loading bed and variable in length, and 
a controller, wherein 
the loading bed is designed to change in size to alter a surface area of the usable area in both of a longitudinal direction and a transverse direction, wherein altering the surface area of the loading bed alters a length of the periphery of the loading bed, wherein the surface area of the loading bed is increasable and reducible in both the longitudinal direction and the transverse direction and wherein alterations in the surface area in the longitudinal direction are independent of the transverse direction and alterations in the surface area in the transverse direction are 
the controller is designed to navigate the vehicle to the destination along a route that takes the alteration in the usable area into consideration, and 
wherein a marking is provided on the side wall in order to visually display the change in length, and/or having a side-wall sensor designed to detect the change in length.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The current claimed invention is directed to a vehicle for autonomous transporting of an object to a destination having feature of extending side wall which can extend longitudinally and transversely around and above the loading bed without a gap and loading bed can also extend longitudinally and transversely. There is marking provided on the loading bed in order to visual display alteration of loading bed and/or a loading-bed sensor designed to detect the alteration. The vehicle navigate to destination with the loads on the vehicle while considering the size of the load on the vehicle.
The most remarkable prior arts are Singer (U.S. Pat. Publ. No. 20170158254), Saboo et al. (U.S. Pat. Publ. No. 20160129592), Sullivan et al. (U.S. Pat. Publ. No. 2019/0177088), Haug (U.S. Pat. Publ. No. US 20170309973), and Chelian (U.S. Pat. Publ. No. 20170361462).
Singer teaches pick up truck elongator. Singer teaches the sidewall expending to longitudinal direction while maintaining no gap between sidewall and the loading bed. However, Singer does not teach all the elements of the independent claims.

Sullivan teaches autonomous vehicle that has loading bed which can expand traversal direction along the sidewall and navigate to the destination while loading the items from shelves to the vehicle. Sullivan does not teach all the elements of the independent claims.
Haug teaches a marking is provided on the loading bed for visually display the alteration and/or having a load bed sensor detecting the alteration. Haug, however, does not explicitly teach all the elments of the independent claims.
Chelian teaches autonomous vehicle with adjustable loading bed platform with sidewall. Chelian however, does not teach all the elements of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662